Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.3 ITEM 7 (b). Pro-forma Consolidated Financial Information of Enliven Corporation (unaudited) As previously reported, on October 31, 2007 Enliven Marketing Technologies Corporation (Enliven or the Company) completed its acquisition of all of the outstanding partnership interests of Springbox, Ltd. (Springbox). Pursuant to a Purchase Agreement, dated as of October 18, 2007 by and among Springbox GP, LLC, the limited partners and Enliven, Enliven issued an aggregate of 714,286 shares of Enliven common stock to the partners of Springbox and paid $4,950,000 in cash, in exchange for all of the outstanding partnership interests of Springbox. In addition, the Company completed an equity offering on October 18, 2007, by issuing 15.7 million shares of common stock resulting in gross proceeds to the Company of $11 million. Approximately $5.0 million of the gross proceeds were used to acquire Springbox. The amount of cash payable by Enliven is subject to adjustment based on the net book value of Springbox as of the closing date of the acquisition and the subsequent receipt by Enliven of accounts receivable outstanding on the closing date of the acquisition.
